Judgment of Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered October 8, 1987, convicting defendant, after trial by jury, of murder in the second degree and sentencing him to an indeterminate term of 15 years to life in prison, is unanimously affirmed.
Defendant fatally stabbed his girlfriend on April 7, 1986. At trial, he presented medical testimony of two psychiatrists in order to advance the affirmative defense of extreme emotional disturbance. On appeal defendant contends that, based on that expert testimony, the jury should have concluded that defendant committed the crime while under the influence of extreme emotional disturbance, and should have convicted defendant of first degree manslaughter as opposed to intentional murder.
The issue of whether or not defendant acted under the influence of extreme emotional disturbance was a question for the jury to decide upon their evaluation of the expert testimony (see, People v Roldan, 64 NY2d 821). The testimony of defendant’s experts was not strong, and portions thereof that supported the defense of extreme emotional disturbance were contradicted by the People’s expert. Therefore, the jury’s verdict should not be disturbed. Concur—Murphy, P. J., Ross, Asch and Wallach, JJ.